Among the numerous statutes cited in the foregoing opinion, those which provide that milk and cream sold under a certain designation shall have certain qualities or be prepared in a certain way are not germane to the issue before us. They neither give nor withhold the right to sell milk but only make provision by which a purchaser may be assured of the quality of the milk he buys under a certain designation. Of the other statutes cited those concerning the sale of milk from diseased cows, fixing a bacterial content which may not be exceeded, and giving the dairy and food commissioner power to inspect dairies and make orders as to unsanitary conditions have existed in their essential provisions for a considerable time, the latest since 1911, and they could in themselves afford no ground to claim that the State had preempted the field of milk regulation. Particularly is this made clear by the fact that these laws all *Page 450 
were in existence when the statute establishing the milk regulation board was enacted in 1917, with its clear reservation of authority to municipalities to enact ordinances regulating the sale of milk which is, or, as it now reads, may be, detrimental to public health. General Statutes, § 2491, as amended by Public Acts of 1929, Chapter 272. If an intent on the part of the legislature to assume the exclusive function of regulating the sale of milk is to be found, it must be in the provisions of Chapter 225 of the Public Acts of 1925. Only if in that Chapter can be found expressed a change in the attitude of the legislature toward milk regulation can the majority opinion be justified, and the provisions of the earlier laws are not important.
The Act of 1925 contains a number of detailed provisions concerning the production and handling of milk, but that in itself would not be sufficient to exclude local regulation; witness the Tenement House Act, with its express provision that local ordinances not inconsistent with it should not be affected. General Statutes, § 2596. The law of 1925 was in fact the enactment into statute of the pre-existing regulations of the milk regulation board. Its sufficient explanation lies in a doubt as to the right of the legislature to delegate to any board the making of such regulations. It was introduced into the legislature by the chairman of the Committee on Agriculture and never went before the Committee on Cities and Boroughs, as would have been rather to be expected if it were intended to result in a sweeping curtailment of the power of municipalities to regulate the sale of milk under specific charter provisions. Nor is it likely that merely by enacting these provisions into a statute in lieu of the regulations of the board, the legislature intended to do away with the reservation of the power of local authorities to enact ordinances, under which the regulations *Page 451 
had come into being. If the matter went no further I could not believe that the legislature intended by that Act so great an inroad into the powers of municipalities, many of which have received charter authority to regulate the production and sale of milk.
However, if there be doubt as to the intent evinced by the enactment of the 1925 Act, it is resolved by other legislation. In at least one instance, the very legislature which passed that Act gave to a municipality charter power "to license milk dealers and regulate the sale and manner of distribution of milk and to prohibit the sale thereof unless in accordance with such regulations." Special Laws of 1925, p. 914. Such a grant is hardly consonant with a purpose on the part of the legislature to preempt the field of milk regulation. But of much more significance are the provisions of Chapter 272 of the Public Acts of 1929. The first section of this Act, as already noted, amends that provision of the law establishing the milk regulation board which preserves the power of municipalities to enact ordinances for the control, regulation, sale or distribution of milk which might be detrimental to public health. The second section provides that in any town, city or borough where there is no local system of milk and cream control provided by charter, the local health officer or board of health may present to an electors' meeting proposed rules and regulations "concerning the inspection of dairies and the production, care, handling, marketing or sale of milk or cream, the protection of the public from the use of milk or cream which may be detrimental to the public health and the granting of licenses to milk dealers"; and that upon approval of these regulations by the town, city or borough they are to be submitted to the state department of health and upon its approval they become effective regulations in the municipality. The *Page 452 
first clause in this section is the clearest recognition by the legislature of the existence of a local power to make regulations as to milk where there is specific charter authority. Moreover, it cannot be that the legislature intended to provide for the adoption of local regulations of this nature in towns, cities or boroughs where there is no specific charter authority for the control of the production and sale of milk, and to deny the power to enact such ordinances to municipal corporations which have such authority. Obviously the Act of 1929 was intended to make provision for the control of the production and sale of milk in municipalities where no charter gave a power of regulation, and to leave other municipalities to the exercise of their charter powers, thus establishing a statewide system of local control. This statute alone is sufficient to show that the legislature has had no intent to assume the exclusive function of milk regulation.
In this opinion HAINES, J., concurred.